

Exhibit 10.1
GAME MANUFACTURER CASHLESS LICENSE AGREEMENT
 
THIS GAME MANUFACTURER CASHLESS LICENSE AGREEMENT (hereinafter “Agreement”) is
entered into this 1st day of October, 2006 (hereinafter “Effective Date”) by and
between IGT, a Nevada corporation, with principal offices at 9295 Prototype
Drive, Reno, Nevada 89521, and WMS Gaming, Inc., a Delaware corporation, with
principal offices at 800 South Northpoint Blvd., Waukegan, Illinois 60085.
 
WHEREAS Licensor (defined below) has authority to license certain intellectual
property rights, such rights being offered as an Intellectual Property Package
(“IPP”)(defined below);
 
WHEREAS Licensee (defined below) is desirous of obtaining a license to use the
intellectual property rights contained in the IPP; and
 
WHEREAS Licensor is desirous of granting Licensee a license to such IPP for use
in connection with, among other things, a Cashless Gaming System.
 
NOW THEREFORE, in consideration of the foregoing, the covenants hereafter set
forth, for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.
DEFINITIONS

 
(1.1) “Affiliate” means, as to a particular party, any corporation or other
business entity that directly or indirectly Controls, is Controlled by, or is
under common Control with a party. “Control” means direct or indirect ownership
of or other beneficial interest in fifty percent (50%) or more of the voting
stock, other vesting interest, or income of a corporation or other business
entity.
 
(1.2) “Cashless Gaming System” means a system employing tickets, coupons,
tokens, cards or other instruments of identification to add credits or funds to,
or remove credits or funds from, a Gaming Machine in order to eliminate or
reduce the use of government issued bills and/or coins.
 
(1.3) “Gaming Machine” means gaming machines, gaming devices, slot machines,
video lottery terminals, and the like as set forth in NRS 463.0155, .0191, and
all other relevant provisions of the Nevada Gaming Control Act (NRS Chapter
463), and comparable provisions of other jurisdictions where such machines,
devices and terminals are legal, including but not limited to Class II, Class
III and casino style machines, devices and terminals.
 
(1.4) “Intellectual Property Package” or “IPP” means the patents set forth in
Schedule A attached hereto, as well as any continuations, continuations-in-part,
divisionals, reissues, reexaminations, and foreign counterparts thereof.
 
-1-

--------------------------------------------------------------------------------


 
(1.5) “IPP Parties” means owners of, or holders of the right to license, the
patents comprising the IPP. As of the Effective Date, the IPP Parties include
IGT, International Game Technology, Bally Technologies, Inc. and MGM Mirage.
 
(1.6) “License Tag” means a physical tag for which a License Fee is paid or
payable, that will be provided by Licensor for display on Royalty Bearing
Products.
 
(1.7) “Licensed Cashless Gaming System” means a Cashless Gaming System that has
been licensed under the IPP.
 
(1.8) “Licensor” means IGT.
 
(1.9) “Licensee” means WMS Gaming Inc. and any and all Affiliates of WMS Gaming
Inc.
 
(1.10) “Royalty Bearing Product” means a Gaming Machine that either alone, or in
connection with a Cashless Gaming System, would, absent a license under this
Agreement, infringe one or more subsisting claims of any patent within the IPP
and for which a License Fee (as defined below) is paid or payable to Licensor.
[*]

 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-2-

--------------------------------------------------------------------------------



[*]
 
(1.11) “Place,” “Placed,” “Placement” (or any form of the word “Place”) means
the provision of a Gaming Machine by Licensee to a customer, whether by sale,
lease, or otherwise.
 
(1.12) For purposes of this agreement, references to the “United States” and
“Canada” shall include their respective possessions, protectorates and
territories.
 
2.
GRANT

 
(2.1) Licensor grants to Licensee a non-exclusive, non-transferable license,
without the right to sublicense, under the IPP to make, have made, use, offer to
Place, Place, have Placed, import, export, and otherwise dispose of Royalty
Bearing Products or components of Royalty Bearing Products. For each Placed
Royalty Bearing Product, Licensee agrees that it will incorporate those
conditions set forth in Schedule B either verbatim or verbatim with formatting
changes (unless otherwise agreed upon in writing by the Parties) in at least one
of (i) a blanket acknowledgement signed by its customer and is enforceable for
as long as it is relied upon to satisfy this condition, and (ii) the Placement
agreement associated with such Royalty Bearing Product; provided, however, that
if Licensee previously obtained from that customer a signed blanket
acknowledgement or signed agreement incorporating such blanket acknowledgement
(which blanket agreements must be enforceable for as long as it is relied upon
to satisfy this condition) pursuant to the Cashless License Agreement of
September 18, 2000, then Licensee shall, to the extent commercially reasonable
(e.g., upon entering new or renewed master agreements with a customer), obtain
an updated acknowledgement consistent with Schedule B of this Agreement. All
rights not expressly granted by Licensor are hereby reserved.
 
(2.2) Unlicensed Gaming Machines. It is understood and agreed between the
parties that with regard to any Gaming Machine for which a License Fee (defined
below) is not paid by Licensee, that such Gaming Machine is not licensed under
the IPP and that this Agreement and license granted herein does not extend to
any such Gaming Machine. If Licensee fails to pay a License Fee for a Gaming
Machine where a License Fee is otherwise required (and does not cure such
failure pursuant to Section 4.2) on the grounds that a Gaming Machine is not a
Royalty Bearing Product (hereafter a “Disputed Product Issue” - and each such
Gaming Machine that is subject to the dispute that is placed from the Effective
Date through the date that the Disputed Product Issue is decided in arbitration
or subsequent legal proceeding as provided below, being a “Disputed Product”),
then Licensor shall have the right to submit the Disputed Product Issue to
Dispute Resolution in accordance with Section 11. [*]
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-3-

--------------------------------------------------------------------------------


 
If Licensor submits the Disputed Product Issue to arbitration, then Licensee can
elect to put the License Fees for all Disputed Products into an escrow account
within thirty (30) days of written notice from Licensor of the Disputed Product
Issue and continue to fund such escrow account monthly within 10 days of the end
of each month for all Disputed Products during the pendency of the arbitration.
If the Disputed Product Issue goes to arbitration and the arbitration panel
determines by a preponderance of the evidence that the Disputed Product is a
Royalty Bearing Product, Licensee shall pay [*] the normal License Fee(s) for
the Disputed Products (which amount is equal to [*] the escrow amount provided
that the escrow is fully funded) within forty-five (45) days of receipt of the
panel’s decision. If Licensee did not elect to put money into an escrow account
or does not, in fact, put such monies into said escrow account within the thirty
(30) days specified, including the monthly fundings, then Licensor shall have
the additional right to terminate this Agreement by providing written notice to
Licensee within forty-five (45) days of the panel’s decision. If Licensee did
elect to escrow the License Fee(s) for the Disputed Products, and did, in fact,
fund such escrow pursuant to this paragraph, then no such termination right in
favor of Licensor shall exist. If the arbitration panel determines by a
preponderance of the evidence that the Disputed Product is not a Royalty Bearing
Product, Licensor shall nonetheless have the right to bring a legal proceeding
regarding the Disputed Product Issue within ninety (90) days of the panel’s
decision. If there is a finding in such legal proceeding that the Disputed
Product is a Royalty Bearing Product (contrary to the determination of the
arbitration panel), Licensee shall pay [*] the normal License Fee(s) for the
Disputed Products (which amount is equal to [*] the escrow amount provided that
the escrow is fully funded) within forty-five (45) days of such finding. If
Licensee did not elect to put money into the escrow account or did not actually
fund such escrow pursuant to this paragraph and continue with the monthly
fundings within 10 days of the end of each month, then Licensor shall have the
additional right to terminate this Agreement by providing written notice to
Licensee within forty-five (45) days of the panel’s decision. If Licensee did
elect to escrow the License Fee(s) for the Disputed Products and did actually
fund such escrow pursuant to this paragraph, then no such termination right in
favor of Licensor shall exist. Licensee agrees that the payment of [*] fees is
reasonable and necessary as consideration for the right to enter into such
dispute resolution procedures because Licensor is conceding and foregoing its
normal right to terminate as opposed to arbitrate such instances. The parties
further acknowledge and agree that the arbitration panel only has the authority
to determine whether the Disputed Product is a Royalty Bearing Product. In
addition, such arbitration panel’s decision shall be precedential as between the
parties hereto for all future like Gaming Machines Placed as were analyzed under
that particular Disputed Product Issue, unless a legal proceeding was brought by
Licensor, in which case, such legal proceeding shall control. Any License Fee(s)
for Disputed Products in the escrow account shall be returned to Licensee if it
is determined by the arbitration panel that the Disputed Product is not a
Royalty Bearing Product, unless a legal proceeding is timely brought by
Licensor, in which case such legal proceeding shall control whether the License
Fee(s) for Disputed Products in the escrow account are returned to Licensee. For
the avoidance of doubt, Disputed Products are subject to the [*] License Fees
until the arbitration or legal proceeding is resolved. However, after the
arbitration or legal proceeding is resolved, Gaming Machines containing the same
issue that was resolved, which are Placed after the resolution of the
arbitration or legal proceeding, shall be subject to the [*] License Fees. In
the event Licensee is involved in any infringement action or claim (e.g.,
arbitration) not arising under or related to the IPP or this Agreement, Licensee
shall not seek to introduce this Agreement or any drafts thereof into evidence
nor disclose the terms of this Agreement or tender copies of this Agreement or
any drafts to a third party, except to Licensee’s legal counsel or advisors or
as may be required by law, rule, regulation or in connection with any court
order, subpoena or valid process of law. In the event that an arbitrator or
judge makes a finding that a Gaming Machine is a Royalty Bearing Product, the
minimum damages for such finding are agreed to be pursuant to Section 3.2 for
each Gaming Machine.




* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-4-

--------------------------------------------------------------------------------


 
(2.3) License Limitations. Licensee acknowledges and agrees that use of an
unlicensed Gaming Machine with a licensed Cashless Gaming System or use of a
Royalty Bearing Product with an unlicensed Cashless Gaming System are both
unlicensed uses and that no rights or license contained in this Agreement
permits or licenses such use by them or any other person. Notwithstanding the
foregoing, Licensee shall owe no additional License Fee (as defined in Section
3.2) resulting from a particular Placement of a Royalty Bearing Product once
such License Fee has been paid pursuant to this Agreement.
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.






-5-

--------------------------------------------------------------------------------


 
(2.4) Responsibility for Affiliates. WMS Gaming Inc. shall be responsible and
liable for all acts of its Affiliates with respect to this Agreement.
 
(2.5) Release and Settlement for Previously Placed Machines.  [*] Licensor
hereby releases for itself, the IPP Parties, their Affiliates, subsidiaries,
predecessors, successors and assigns, and their respective officers, owners,
directors, shareholders, attorneys, insurers, agents and employees (collectively
the "Releasing Parties"), Licensee and any and all of its existing (as of the
Effective Date) Affiliates, subsidiaries, predecessors, and their respective
parents, officers, directors, agents, owners, employees, attorneys, licensors
and insurers (collectively the "Released Parties"), from any and all rights,
claims, demands, causes of action, obligations, damages, penalties, fees, costs
(including reasonable attorneys' fees and costs), expenses, and liabilities of
any nature whatsoever which the Releasing Parties have, had or may have had
against the Released Parties, only in connection with any payments or failure to
make payments under the Cashless License Agreement of September 18, 2000 (the
“9/2000 Agreement”) and any infringement of the IPP by Gaming Machines Placed
prior to the Effective Date. For the avoidance of doubt, this release does not
cover any other rights, claims, demands, causes of action, obligations, damages,
penalties, fees, costs (including reasonable attorneys’ fees and costs),
expenses and liabilities which the Releasing Parties have, had or may have had
against the Released Parties for any other matter, and by way of example, does
not release the Released Parties from its obligations to incorporate the
customer language in Schedule B under the 9/2000 Agreement for all Gaming
Machines Placed prior to the Effective Date.
 
3.
LICENSE FEES

 
(3.1) [*]
 
(3.2) Computation of License Fee. Licensee agrees to pay license fees (“License
Fee(s)”) to Licensor pursuant to the schedule below for each Placed Royalty
Bearing Product. Each License Fee and Used Sale Price in the schedule shall be
increased by [*] relative to the schedule’s initial License Fee and initial Used
Sale Price after [*] years from the Effective Date; by [*] relative to the
schedule’s initial License Fee and initial Used Sale Price after [*] from the
Effective Date; by [*] relative to the schedule’s initial License Fee and
initial Used Sale Price after [*] from the Effective Date; and so on until this
Agreement expires or terminates. Once a License Fee has been paid for a Royalty
Bearing Product that has been placed with a customer by lease or participation,
no additional License Fee shall be owed upon sale of such Royalty Bearing
Product to the same customer; provided that any applicable Transfer Fee pursuant
to Section 3.3 shall still apply.
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-6-

--------------------------------------------------------------------------------


 
[*]
 
(3.3) Transfer Fee for Participation Games. The licenses granted hereunder for
Royalty Bearing Products are granted only for Royalty Bearing Products by single
serial number at a single casino location. Notwithstanding this, Licensee shall
be permitted to move (from one casino to another) such Royalty Bearing Products
that are continuously owned by Licensee and rented or leased by Licensee for use
at third party properties as recurring-revenue products, provided that Licensee
shall remit to Licensor, in addition to the initial License Fee, a Transfer Fee
of [*] per such Royalty Bearing Product [*]. A recurring-revenue Royalty Bearing
Product is one which Licensee places in casinos or other lawful gaming
establishments on a recurring-revenue model (e.g. lease or participation) and to
which Licensee retains, at all times, title and ownership.
 
(3.4) License Tag. Licensor shall provide to Licensee a License Tag to be
affixed to each Royalty Bearing Product. Licensee shall promptly affix the
License Tag in close proximity to the serial number tag on the specified Royalty
Bearing Product. Licensee agrees not to affix a License Tag to any Gaming
Machine for which a License Fee has not been accrued or paid and agrees to affix
the supplied License Tag only to the specified Royalty Bearing Product.
 
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-7-

--------------------------------------------------------------------------------



(3.5) Payment and Reporting Schedule. Licensee will pay all License Fees owed to
Licensor within forty-five (45) calendar days following the end of the calendar
quarter in which the Royalty Bearing Product was Placed with a third party. All
License Fees in this Agreement will be paid by Licensee to Licensor in United
States dollars. Any amount due Licensor hereunder that is not paid will
thereafter bear interest until paid at a rate per annum equal to twelve percent
(12%). Within forty-five (45) calendar days following the end of each calendar
quarter, and at the same time Licensee makes payment of the License Fees
hereunder, Licensee shall furnish to Licensor a full and complete statement,
duly certified by an officer of Licensee to be true and accurate, showing: (a)
the number of Royalty Bearing Products that Licensee Placed with third parties
during the calendar quarter in question; (b) the serial number of each such
Royalty Bearing Product; (c) the customer that purchased, leased or received
each Royalty Bearing Product; (d) the property at which the Royalty Bearing
Product is licensed; (e) the date of Placement or shipment of each Royalty
Bearing Product, and (f) the amount of License Fees due, including Transfer
Fees. Licensor shall not terminate this Agreement for Licensee’s non-compliance
with the foregoing sentence if Licensee uses best efforts to comply with such
sentence. Licensee deems such reported information to be proprietary, and
Licensor shall only use such information for the purpose of enforcing its rights
under this Agreement and for no other purpose.
 
(3.6) Taxes. License Fees, and any other charges described in this Agreement, do
not include federal, state or local sales, use, property, excise, service, or
similar taxes (“Taxes”) now or hereafter levied, all of which shall be for
Licensee’s account and shall be paid by Licensee. If Licensor is required to pay
Taxes as a result of this license grant, Licensor shall invoice Licensee for
such Taxes. Licensee hereby agrees to indemnify and hold harmless Licensor for
any Taxes and related costs, interest and penalties paid or payable by Licensor.
Licensee shall not be required to indemnify or otherwise pay for any of
Licensor’s income taxes from Licensee’s payment of License Fees.
 
(3.7) Trials. The parties acknowledge that it is customary in the gaming
industry for Gaming Machines to be Placed on a trial basis, meaning that the
customer has, for a limited time period, the right to return the machines and
unwind the transaction (“Trial Period”). For any Royalty Bearing Product Placed
on such trial basis and for which Licensee has not received any remuneration for
such Placement, the License Fee thereon shall be deemed to accrue upon Placement
of such Royalty Bearing Product; however, in the event that such Royalty Bearing
Product is returned by the customer to Licensee within the Trial Period, not to
exceed ninety (90) days, Licensee shall be entitled to a refund of the License
Fee from Licensor.
 
4.
TERM AND TERMINATION

 
(4.1) Term. Unless terminated sooner in accordance with this Section, Section 7
or Section 8 below, the term of this Agreement will commence on the Effective
Date and will continue in full force and effect until all patents in the IPP
have expired.
 
-8-

--------------------------------------------------------------------------------


 
(4.2) Termination. If either party breaches any of its obligations under this
Agreement, and fails to cure such breach within sixty (60) days after receiving
written notice from non-breaching party specifying such breach, the
non-breaching party may terminate this Agreement; provided, however, that if
after using commercially reasonable efforts such breach could not be cured by
the breaching party within such sixty (60) day period, the cure period for such
breach shall be extended for an additional ninety (90) days (provided such
breach is capable of cure and the breaching party continues to diligently pursue
such cure using its best efforts), unless otherwise agreed in writing. Further,
if Licensee challenges the validity or enforceability of the patents within the
IPP in any legal or administrative proceeding, or aids or assists in the
prosecution of any such challenge, Licensor may, at its option, immediately
terminate this Agreement by providing written notice of said termination to
Licensee. Notwithstanding the termination of this Agreement for any reason, each
Royalty Bearing Product for which a License Fee has been paid shall be licensed
in perpetuity subject to the terms and conditions under which each was licensed.
 
(4.3) Customer Rights Upon Termination. The termination of this Agreement for
any reason shall not impair the right of any customer with which Royalty Bearing
Products have been Placed prior to such termination, provided Licensee has paid
the License Fee and Transfer Fees, as applicable, to Licensor for such Royalty
Bearing Products.
 
(4.4) No Refund. In the event of termination of this Agreement for any reason,
Licensor shall have no obligation to refund any amounts paid to it under this
Agreement.
 
(4.5) Unpaid Royalty. In addition to any other rights or remedies that Licensor
may have, Licensor may, at its option upon termination or expiration of this
Agreement, compel Licensee to pay any unpaid License Fee for any Royalty Bearing
Product Placed by Licensee during the term of the Agreement.
 
5.
PROPRIETARY RIGHTS

 
Licensee acknowledges that ownership of and title in and to the patents listed
in Schedule A are and shall remain with the IPP Parties.
 
6.
WARRANTIES

 
(6.1) General Warranty. Each party represents and warrants that it has the
right, power and authority to enter into this Agreement and that the persons
executing this Agreement have the authority to act for and to bind each
respective party.
 
(6.2) Further Warranty. Licensor represents and warrants that the IPP Parties
own or control the patents listed in Schedule A and have authorized Licensor to
grant the license described herein.
 
-9-

--------------------------------------------------------------------------------


 
7.
REGULATORY LICENSES AND APPROVALS

 
Performance of this Agreement is contingent on any necessary initial and
continuing licenses and approvals from any regulatory authorities having
jurisdiction over the parties or the subject matter of this Agreement.
 
Each party shall promptly apply to the appropriate regulatory authorities for
any licenses and approvals, if any, necessary for that party to perform under
this Agreement. Each shall diligently pursue its applications and pay all
associated costs and fees for its application, and shall otherwise cooperate
with any requests, inquiries, or investigations of any regulatory authorities or
law enforcement agencies in connection with each party, their affiliates, or
this Agreement. If any license or approval necessary for either party to perform
under this Agreement is denied, suspended, or revoked, this Agreement may be
terminated by the other party for cause pursuant to Section 4 hereof; provided,
however, that if the denial, suspension, or revocation affects performance of
the Agreement in part only, the parties may by mutual agreement continue to
perform under this Agreement to the extent it is unaffected by the denial,
suspension, or revocation.
 
8.
COMPLIANCE PROGRAM

 
The Licensor and Licensee conduct business in a highly regulated industry under
privileged licenses issued by gaming regulatory authorities both domestic and
international. The Licensor and Licensee maintain compliance programs that have
been established to protect and preserve the name, reputation, integrity, and
good will of the Licensor and Licensee and to monitor compliance with the
requirements established by gaming regulatory authorities in various
jurisdictions around the world. Performance of this Agreement is contingent upon
the following:
 


a)
Any necessary initial and continuing approvals and/or licenses required by any
regulatory agency with jurisdiction over the Licensor, Licensee, or the subject
matter of this Agreement. Both the Licensor and the Licensee agree to cooperate
with requests, inquiries, or investigations of any gaming regulatory authorities
or law enforcement agencies in connection with the performance of this
Agreement, including the disclosure of information to gaming regulatory agencies
that would otherwise be considered confidential under other sections of this
Agreement. If any approval and/or license necessary for performance of this
Agreement is denied, suspended, or revoked, this Agreement shall terminate
immediately and neither party shall have any additional rights hereunder;
provided, however, that if the denial, suspension, or revocation affects
performance of this Agreement in part only, the parties may by mutual agreement
continue to perform under this agreement to the extent it is not affected by the
denial, suspension, or revocation;

 
-10-

--------------------------------------------------------------------------------


 
b)
The continued suitability of the Licensor and Licensee in jurisdictions
throughout the term of this Agreement. The Licensor and Licensee agree to fully
cooperate and provide each other with any information reasonably necessary in
order to determine the continued suitability of the other party throughout the
term of this Agreement.
   
c)
The continued approval by the Vice President of Compliance of the Licensor, the
Licensor’s Compliance Committee, the Director of Compliance of the Licensee, or
the Licensee’s Compliance Committee. Either party may terminate this agreement
in the event that either party discovers facts with respect to the other party
or this Agreement that would, in the reasonable opinion of that party,
jeopardize the gaming licenses, permits or status of that party or any of its
affiliates, with any gaming regulatory agency or similar regulatory or law
enforcement authority (“Regulatory Development”). If reasonable and appropriate,
the parties may provide notice of, and attempt to resolve, any problems and
concerns relating to such Regulatory Development providing a reasonable
timeframe to comment on and take action to cure the basis for said Regulatory
Development. If such Regulatory Development is not cured to either party’s
satisfaction, such that a reasonable risk remains that jeopardizes the status of
either party with any gaming regulatory authority, either party may terminate
this Agreement immediately.
 
 
d)
The Agreement cannot be transferred or assigned by the Licensee, except to an
Affiliate, without prior notice to the Licensor and the successful completion of
a background due diligence investigation of the transferee/assignee prior to the
transfer or assignment of the Agreement by the Licensee. Prior notice must also
be provided to the Licensor of any proposed material change in ownership of the
Licensee and the successful completion of a background due diligence
investigation of the proposed new owner must occur prior to the change in
ownership.

 
9.
DISCLAIMER

 
LICENSOR EXPRESSLY DISCLAIMS ALL, AND LICENSEE ACKNOWLEDGES AND AGREES THAT
THERE ARE NO WARRANTIES, GUARANTEES, CONDITIONS, COVENANTS OR REPRESENTATIONS BY
LICENSOR OR THE IPP PARTIES AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR OTHER ATTRIBUTES, WHETHER EXPRESS OR IMPLIED (IN
LAW OR IN FACT), ORAL OR WRITTEN.
 
10.
RETENTION OF RECORDS AND AUDIT

 
(10.1) Records. Licensee shall keep at Licensee’s principal office for the term
of [*] from the date created, full and accurate books of account and copies of
all documents and other materials relating to this Agreement, including, but not
limited to all Placement agreements of Royalty Bearing Products. Notwithstanding
the foregoing, any documents and other materials that are the subject of an
audit pursuant to Section 10.2 shall be retained until such audit is completed.
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-11-

--------------------------------------------------------------------------------


 
(10.2) Audit. Licensee agrees to keep true and accurate records for the purpose
of making the reports described in Section 3.5 of the Agreement. Licensor shall
have the right, not exercisable more than [*] per [*], to nominate a certified
public accountant (“auditor”) acceptable to and approved by Licensee, which
approval shall not be unreasonably withheld, who shall have access to the
records of Licensee during reasonable business hours for the purpose of
verifying compliance with the reporting obligations set forth in Section 3.5 as
well as such other books and records as are reasonably required to verify
Licensee’s compliance with all of the terms and conditions of this Agreement.
Licensor shall provide Licensee with no less than sixty (60) days written notice
of its intent to audit the Licensee’s books and records as provided under this
Agreement, and Licensee shall be ready for such audit.  Such notice shall
indicate the period to be audited, the identity of the auditor and the proposed
scope for the audit.  The auditor shall only disclose to Licensor information
necessary to determine Licensees compliance with the terms and conditions of
this Agreement. If any audit or examination of Licensee’s books and records
reveals that Licensee has failed properly to account for and pay Licensee Fees
owing to Licensor hereunder, such owed amount will bear interest until paid at a
rate per annum equal to twelve percent (12%). If the unpaid amount exceeds the
total amount reported under the reporting obligations set forth in Section 3.5
by [*] or more in any given year under the Agreement, Licensee will reimburse
Licensor for [*].
 
(10.3) Licensee’s books and records pertaining to any particular royalty report
may be examined as aforesaid only within [*] after the date rendered and
Licensee shall have no obligation to permit Licensor to so examine such books
and records relating to any particular royalty report more than once for any one
report, unless in connection with a civil action filed by Licensor against
Licensee.
 
(10.4) Licensor shall be deemed to have consented to all royalty reports and all
other accountings rendered by Licensee hereunder and each such royalty report or
other accounting shall be conclusive, final, and binding, shall constitute an
account stated, and shall not be subject to any questions for any reason
whatsoever unless specific objection in writing, stating the basis thereof, is
given by Licensor to Licensee within [*] after the date rendered.
 
* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
-12-

--------------------------------------------------------------------------------


 
11.
DISPUTE RESOLUTION

 
(11.1) Discussions. Prior to either party commencing any proceeding against the
other party to enforce any rights or seek any remedy arising out of any dispute
under this Agreement, the parties shall attempt to resolve any dispute as set
forth in this Section 11.1. Any dispute between the parties shall first be
referred to the principal executives having responsibility for performance of
this Agreement. Such executives will attempt in good faith promptly to resolve
such dispute. If such dispute is not resolved within ten (10) days of written
notice to the other party of the existence of such dispute, the dispute shall be
referred to senior executives of Licensor and Licensee, who will attempt in good
faith to promptly resolve such dispute. If the dispute is not resolved within
twenty (20) days of being so referred, the parties may institute legal
proceedings except that the Disputed Product Issue referenced in Section 2.2
shall first be resolved using arbitration as provided for in that Section 2.2
using the procedures outlined in this Section 11. This Section 11.1 shall not
survive a change in Control of Licensee.
 
(11.2) Arbitration. If the Disputed Product Issue cannot be resolved in the
discussions provided for in Section 11.1, then it shall be resolved through
arbitration. Arbitration shall be conducted under the then current rules and
procedures of the American Arbitration Association (AAA), except to the extent
the provisions of this Agreement provide otherwise.
 
(11.3) Panel. The arbitration shall be heard and determined by a panel of three
arbitrators, all of which must be approved by the parties. Such arbitrators
shall be patent attorneys registered to practice before the U.S. Patent and
Trademark Office and experienced in evaluating patent infringement.
 
(11.4) Expedited Schedule. The arbitration shall be conducted such that the
arbitration panel renders a decision on the Disputed Product Issue within six
(6) months after the parties refer the Disputed Product Issue to arbitration.
 
(11.5) Discovery. The parties shall be entitled to discovery of all document and
information reasonably necessary for a full understanding of the Disputed
Product Issue. The parties may use all methods of discovery available under the
United States Federal Rules of Civil Procedure, including depositions, requests
for admission and requests for production of documents. The time periods
applicable to such discovery methods shall be set by the panel so as to permit
compliance with the expedited schedule of Section 11.4.
 
(11.6) Arbitration Venue. The location of any arbitration that occurs pursuant
to this Agreement shall be in Nevada.
 
(11.7) Performance During Arbitration. Performance of each and every obligation
and covenant under the Agreement shall continue if reasonably possible during
any disagreement or arbitration proceedings.
 
-13-

--------------------------------------------------------------------------------


 
(11.8) Prevailing Party. The prevailing party in arbitration shall recover its
reasonable attorneys fees and costs from the other party.
 
(11.9) Not Admissible and No Effect on IPP rights. The panel’s findings and
decision shall not be admissible as evidence in any other legal or
administrative proceeding and shall not affect the interpretation and scope of
the patents within the IPP. Further, the panel’s findings and/or decision shall
not be disclosed by either party to a third party, except to a party’s legal
counsel or advisors or as may be required by law, rule, regulation or in
connection with any court order, subpoena or valid process of law, without the
express prior written consent of the other party, provided however that the
party asked to disclose the findings or decisions shall, under all
circumstances, promptly notify the other party so that the non-disclosing party
shall have the opportunity to seek a protective order, file a motion to quash,
or seek other appropriate remedy as applicable. The party being requested to
disclose shall cooperate with the other party with respect to its seeking of a
protective order, motion to quash, etcetera.
 
12.
PATENT MARKINGS

 
Licensee shall affix to each Royalty Bearing Product a patent marking notice
consistent with 35 U.S.C. §287 that identifies all applicable patent numbers.
Licensee also agrees to mark all Royalty Bearing Products with any other
applicable proprietary legends as may be reasonably requested by Licensor to
ensure that the rights under the IPP are fully protected under all applicable
laws.
 
13.
RELATIONSHIP OF PARTIES

 
The relationship between the parties under this Agreement is one of
licensor-licensee. Nothing in this Agreement shall be construed or interpreted
to create a relationship between Licensor and Licensee of partner, joint
venturer, principal and agent, or employer and employee.
 
14.
ASSIGNMENT

 
This Agreement shall be binding on the parties and their respective successors
and assigns. However, Licensee may not assign this Agreement or any of its
rights or duties hereunder without the prior written consent of the Licensor, in
Licensor’s sole discretion; provided, however, that if all or substantially all
the ownership interest in or business of Licensee is purchased by a third party,
or if Licensee merges with a third party, Licensor’s consent shall not be
required and the rights and obligations of the Licensee (subject to Section
11.1) shall inure to the third party or to the entity formed by the merger with
the Licensee. If such third party is challenging or has challenged the validity
or enforceability of any of the patents within the IPP in a legal or
administrative proceeding pending at or before the time of the purchase or
acquisition, then Licensor shall have the right to terminate this Agreement. At
Licensee’s written request, Licensor shall inform Licensee, within thirty (30)
days of receipt of Licensee’s written request, as to whether or not Licensor
intends to exercise such right to terminate. If, in response to Licensee’s
written request, Licensor informs Licensee that it does not intend to exercise
such right to terminate, then Licensor shall not be permitted to exercise the
termination right afforded in this Section 14.
 
-14-

--------------------------------------------------------------------------------


 
15.
AMENDMENT/WAIVER

 
No amendment or waiver of any term or condition of this Agreement will be valid
or binding on a party unless the same has been mutually assented to in writing
by both parties. The failure of a party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other party of any of the provisions of this Agreement, will in no way be
construed to be a present or future waiver of such provisions, nor in any way
affect the ability of a party to enforce each and every provision thereafter.
 
16.
GOVERNING LAW

 
This Agreement shall be deemed to be executed and performed in the State of
Nevada and shall be governed by and construed in accordance with the laws of the
State of Nevada, without regard to any conflicts of law provisions, as to all
matters, including, but not limited to, matters of validity, enforceability,
construction, effect and performance.
 
17.
SEVERABILITY

 
If any provision of this Agreement is found or held to be invalid or
unenforceable, the meaning of said provision will be construed, to the extent
feasible, so as to render the provision enforceable, and if no feasible
interpretation shall save such provision, it will be severed from the remainder
of this Agreement, as appropriate. The remainder of this Agreement shall remain
in full force and effect unless the severed provision is essential and material
to the rights or benefits received by either party. In such event, the parties
will use their best efforts to negotiate, in good faith, a substitute, valid and
enforceable provision or agreement, which most nearly affects the parties’
intent in entering into this Agreement, as appropriate.
 
18.
USE OF PARTY’S NAME

 
The parties to this Agreement shall not use the name of the other party in
publicity, advertising or similar activity without obtaining the prior written
consent of the other party, which shall not be unreasonably withheld.
 
19.
CONFIDENTIALITY OF AGREEMENT. 

 
Each Party shall maintain the terms and conditions of this Agreement in
confidence and shall not disclose, confirm or otherwise discuss such with any
third party, except as may be necessary to their respective accountants,
Affiliates, legal counsel, tax advisors, insurance carriers, bankers, gaming
jurisdiction regulators, and IPP Parties; or as may be otherwise required by
law, rule, or regulation; or as may be required in connection with any court
order, subpoena or valid process of law. Information regarding this Agreement
that, through no fault of either Party, has either been disclosed publicly or
becomes available from a source without obligation of confidentiality shall not
be considered confidential.
 
-15-

--------------------------------------------------------------------------------


 
20.
COUNTERPARTS

 
This Agreement may be signed in two counterparts, each of which shall be deemed
an original and which shall together constitute one Agreement.
 
* * * * *
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers or representatives.
 
LICENSEE
LICENSOR
   
By: /s/ Orrin J. Edidin
By: /s/ Mark Hettinger
   
Name: Orrin J. Edidin
Name: Mark Hettinger
   
Title: Executive Vice President and Chief Operating Officer
Title: IPP Licensing Agent   Date: 9/26/06 Date: 9/27/06

 
-16-

--------------------------------------------------------------------------------







SCHEDULE A


This Schedule A is intended to show the applicable patents and patent
applications of the IPP, but it may have errors or omissions, which errors or
omissions are not being represented or warranted by the IPP Parties. This
Schedule A is subject to further modification.


Dickinson et al.
5,265,874
11/30/1993
United States
Cashless Gaming Apparatus Method
Dickinson et al.
BRPI9303372-9
8/12/1993
Brazil
Aparelho e processo para jogar um jogo
Dickinson et al.
CA2101983
5/11/1999
Canada
Cashless Gaming Apparatus Method
Dickinson et al.
JP216151/93
4/4/1995
Japan
Cashless game play system and its method
Bittner et al.
5,290,033
3/1/1993
United States
Gaming Machine and Coupons
Bittner et al.
CA2150723
5/16/2004
Canada
Gaming Machine and Coupons
Raven
5,429,361
7/4/1995
United States
Gaming machine information communication and display system
Raven
AT0146617
1/15/1997
Austria
INFORMATIONS-, KOMMUNIKATIONS- UND ANZEIGESYSTEM FUER SPIELAUTOMATEN
Raven
AU664384
8/19/2001
Australia
Gaming machine information, communication and display system
Raven
CA2078936
9/23/1992
Canada
Gaming machine information communication and display system
Raven
DE69216029
5/19/2005
Germany
Informations-, Kommunikations- und Anzeigesystem für Spielautomaten
Raven
EP534718
9/8/2004
EPO
Gaming machine information, communication and display system
Raven
ES2099801T5
3/1/2005
Spain
SISTEMA DE INFORMACION, COMUNICACIONES Y VISUALIZACION PARA MAQUINAS DE AZAR.
Raven
GR3022859T
6/30/1997
Greece
GAMING MACHINE INFORMATION, COMMUNICATION AND DISPLAY SYSTEM
Raven
JP7024144
1/27/1995
Japan
GAME MACHINE INFORMATION, COMMUNICATION, AND DISPLAY SYSTEM
Raven
NZ0244274
12/21/1995
New Zealand
CASHLESS GAMING: CENTRAL CONTROLLER AND TERMINALS
Raven
ZA9207244
8/7/1993
South Africa
GAMING MACHINE INFORMATION, COMMUNICATION AND DISPLAY SYSTEM.

 
-17-

--------------------------------------------------------------------------------


 
LeStrange
5,470,079
11/28/1995
United States
Game machine information communication and display system
LeStrange
AT0173851
12/15/1998
Austria
SYSTEM ZUM ABRECHNEN UND UEBERWACHEN EINES SPIELAUTOMATEN
LeStrange
AU702021
2/11/1999
Australia
GAME MACHINE ACCOUNTING AND MONITORING SYSTEM
LeStrange
CA2151990
5/11/1999
Canada
Game machine accounting and monitoring system
LeStrange
DE69506175D
4/15/1999
Germany
SYSTEM ZUM ABRECHNEN UND UEBERWACHEN EINES SPIELAUTOMATEN
LeStrange
DK0688003
8/9/1999
Denmark
SYSTEM TIL AFREGNING OG OVERVAAGNING AF EN SPILLEAUTOMAT
LeStrange
EP0688003
11/25/1998
EPO
Game machine accounting and monitoring system
LeStrange
ES2124464
2/1/1999
Spain
SISTEMA DE CONTABILIDAD Y MONITORIZACION PARA UNA MAQUINA DE JUEGO.
LeStrange
HK1,012,107
3/24/200
Hong Kong
GAME MACHINE ACCOUNTING AND MONITORING SYSTEM
LeStrange
JP8,180,115
7/12/1996
Japan
ACCOUNTING AND MONITORING SYSTEM FOR GAME MACHINE
LeStrange
NZ0272244
10/24/1997
New Zealand
ACCOUNTING AND DATA COLLECTION FOR A GAMING MACHINE
Burns et al.
6,048,269
4/11/2000
United States
Coinless Slot Machine System and Method
Burns et al.
AT0190856
4/15/2000
Austria
SYSTEM SOWIE VERFAHREN FUER MUENZLOSEN SPIELAUTOMATEN
Burns et al.
CA2132019
12/14/2004
Canada
Coinless Slot Machine System and Method
Burns et al.
CA2458502
4/5/2005
Canada
Coinless Slot Machine System and Method
Burns et al.
CA2458503
11/30/2004
Canada
Coinless Slot Machine System and Method
Burns et al.
CA2459152
4/5/2005
Canada
Coinless Slot Machine System and Method
Burns et al.
CA2479392
8/4/1994
Canada
CHANGE STATION FOR PROVIDING CURRENCY
Burns et al.
DE69423555
11/9/2000
Germany
SYSTEM SOWIE VERFAHREN FUER MUENZLOSEN SPIELAUTOMATEN
Burns et al.
639,998
3/22/2000
Great Britain
Coinless Slot Machine System and Method
Burns et al.
639,998
3/22/2000
EPO
COINLESS SLOT MACHINE SYSTEM AND METHOD

 
-18-

--------------------------------------------------------------------------------


 
Burns et al.
639,998
3/22/2000
Ireland
Coinless Slot Machine System and Method
Burns et al.
ES2073387
8/16/1995
Spain
SISTEMA Y METODO PARA MAQUINA TRAGAPERRAS SIN MONEDAS.
Burns et al.
GR95300045
7/31/1995
Greece
COINLESS SLOT MACHINE SYSTEM AND METHOD.
Burns et al.
JP2002-127610
2/25/2003
Japan
Coinless Slot Machine System and Method
Burns et al.
6,729,957
5/4/2004
United States
Gaming method and host computer with ticket-in/ticket-out capability
Burns et al.
10/838,461
1/27/2005
United States
Slot machine with ticket-in/ticket-out capability
Burns et al.
6,736,725
5/18/2004
United States
Gaming method and host computer with ticket-in/ticket-out capability
Burns et al.
6,729,958
5/4/2004
United States
Gaming system with ticket-in/ticket-out capability

 
-19-

--------------------------------------------------------------------------------


 
SCHEDULE B




Each gaming machine obtained hereunder with cashless capability (a “Licensed
Cashless Gaming Machine”) is provided under a limited license to one or more of
the following U.S. Patent Nos. 5,290,033; 5,265,874; 5,429,361; 5,470,079;
6,048,269; 6,729,957; 6,729,958 and 6,736,725. Any use of a Licensed Cashless
Gaming Machine constitutes the acknowledgement of and agreement to the following
“Limited License”:
 
1.
 
Licensed Cashless Gaming Machine License Rights. Licensed Cashless Gaming
Machines are licensed for use solely in connection with a cashless gaming system
that is separately licensed under these patents (a “Licensed Cashless Gaming
System”). The use of a Licensed Cashless Gaming Machine with an unlicensed
gaming system that has cashless capability is an unlicensed use.
   
2.
 
Other License Limitations. Each Limited License is expressly limited to the
original Licensed Cashless Gaming Machine (i.e., one serial number per license)
and personal to the Customer. A license may not be transferred from one gaming
machine to another or from one Customer (e.g., casino) to another. Any
unauthorized transfer voids this license.
   
3.
 
Permitted Transfers to Affiliated Properties for gaming machines. Upon payment
of a transfer fee (which fee is $50 per gaming machine per transfer - and is
subject to change), a Customer may obtain authorization to transfer a Licensed
Cashless Gaming Machine between Affiliated Properties by obtaining a transfer
authorization certificate from IGT. For purposes of this Limited License,
Affiliated Properties are properties with a common owner who has a majority
interest in both properties.

 
-20-

--------------------------------------------------------------------------------



